Exhibit 10.4

 

 

NEWMONT

SECTION 16 OFFICER AND SENIOR EXECUTIVE ANNUAL INCENTIVE

COMPENSATION PROGRAM

( Effective January 1, 2014 )

 

 



--------------------------------------------------------------------------------

NEWMONT

SECTION 16 OFFICER AND SENIOR EXECUTIVE ANNUAL INCENTIVE

COMPENSATION PROGRAM

(Effective as of January 1, 2014 )

PURPOSE

This Section 16 Officer and Senior Executive Annual Incentive Compensation
Program includes the Corporate Compensation Bonus and the Personal Performance
Bonus. The purpose of the Corporate Performance Bonus program is to provide to
those employees of Newmont Mining and its Affiliated Entities that participate
in this program a more direct interest in the success of the operations of
Newmont Mining. The purpose of the Personal Performance Bonus program is to
provide those employees eligible for such program additional incentive to meet
personal performance objectives. Employees of Newmont Mining and participating
Affiliated Entities will be rewarded in accordance with the terms and conditions
described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3-1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

SECTION I-DEFINITIONS

1.1 “Affiliated Entity(ies)” means any corporation or other entity, now or
hereafter formed, that is or shall become affiliated with Newmont Mining
Corporation (“Newmont Mining”), either directly or indirectly, through stock
ownership or control, and which is (a) included in the controlled group of
corporations (within the meaning of Code Section 1563(a) without regard to Code
Section 1563(a)(4) and Code Section 1563(e)(3)(C)) in which Newmont Mining is
also included and (b) included in the group of entities (whether or not
incorporated) under common control (within the meaning of Code Section 414(c))
in which Newmont Mining is also included.

1.2 “Consolidated Ounces Production—Gold and Consolidated Pounds
Production—Copper” means the reported consolidated ounces of gold produced and
reported consolidated pounds of copper produced for the applicable calendar
year, measured against the target consolidated ounces of gold and target
consolidated pounds of copper produced per the approved business plan, and as
adjusted for acquisitions and divestitures.

1.3 “Board” means the Board of Directors of Newmont Mining or its delegate.



--------------------------------------------------------------------------------

1.4 “Bonus Eligible Earnings” means the total base salary and regular earnings
(collectively, “regular earnings”) of the Employee during the calendar year. If
an Employee is absent from work because of a work-related injury, the Employee’s
“Bonus Eligible Earnings” will be determined by his actual gross base earnings
during the calendar year. In the case of a Terminated Eligible Employee who is
Disabled, “Bonus Eligible Earnings” will be determined by his actual gross base
earnings, including short-term disability pay received during the calendar year,
but excluding pay from any other source. If an Employee dies during the calendar
year, the “Bonus Eligible Earnings” for such Terminated Eligible Employee will
be determined by his actual gross base earnings. If an Employee is on active
military duty during a calendar year, the “Bonus Eligible Earnings” will be
determined by his actual gross base earnings during the calendar year, exclusive
of any government military pay. If an Employee does not receive a W-2, his
“Bonus Eligible Earnings” shall be determined on the basis of his actual gross
base earnings for the calendar year, or portion thereof, as shown on the payroll
records of Newmont Mining or the Participating Employer. In all cases, an
Employee’s “Bonus Eligible Earnings” shall be computed before reduction for
pre-tax contributions to an employee benefit plan of Newmont Mining pursuant to
Section 401(k) or Section 125 of the Code. In the event of a Change of Control,
the Bonus Eligible Earnings of each eligible Employee shall be equal to such
Employee’s base salary, on an annualized basis, as of the date immediately
preceding the Change of Control and, in the case of a Terminated Eligible
Employee, such Employee’s base salary for the calendar year through the date of
termination of employment.

1.5 “Change of Control” means the occurrence of any of the following events:

(i) The acquisition in one or a series of transactions by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont Mining (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of Newmont
Mining entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from Newmont Mining other than an
acquisition by virtue of the exercise of a conversion privilege, unless the
security being so converted was itself acquired directly from Newmont Mining,
(B) any acquisition by Newmont Mining, (C) any acquisition by any employee
benefits plan (or related trust) sponsored or maintained by Newmont Mining or
any corporation controlled by Newmont Mining or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below; or

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of Newmont Mining (“Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of Newmont Mining;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by Newmont Mining’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of
Newmont Mining; or



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Newmont Mining or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns Newmont Mining or all or substantially all of
Newmont Mining’s assets either directly or through one or more subsidiaries (a
“Parent Company”)) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no person or entity (excluding Newmont Mining, any entity resulting from
such Business Combination, any employee benefit plan (or related trust) of
Newmont Mining or its Affiliate or any entity resulting from such Business
Combination or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (A) above is satisfied in connection
with the applicable Business Combination, such Parent Company) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities of
the entity) resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body) of the entity, unless such ownership resulted solely
from ownership of securities of Newmont Mining, prior to the Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or, if reference
was made to equity ownership of any Parent Company for purposes of determining
whether clause (A) above is satisfied in connection with the applicable Business
Combination, of the Parent Company) were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board of
Directors of Newmont Mining, providing for such Business Combination; or

(iv) Approval by the stockholders of Newmont Mining of a complete liquidation or
dissolution of Newmont Mining.

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.7 “Compensation Committee” means the Compensation Committee of the Board of
Directors of Newmont Mining.



--------------------------------------------------------------------------------

1. 8 “Corporate Performance Bonus” means the bonus payable to an Employee
pursuant to Section III.

1. 9 “Disability” means a condition such that the salaried Employee has
terminated employment with Newmont Mining or Affiliated Entities with a
disability and has begun receiving benefits from the Long Term Disability Plan
of Newmont Mining (or Affiliated Entity) or a successor plan.

1.10 “Economic Performance Driver” means Consolidated Ounces Production – Gold
and Consolidated Pounds Production Copper Project Cost and Execution, Reserve
and Resource Additions, Safety and Total Cash Sustaining Costs.

1.11 “Employee” means an employee of Newmont Mining or an Affiliated Entity who
satisfied the conditions for this program and who is not (a) an individual who
performs services for Newmont Mining or an Affiliated Entity under an agreement,
contract or arrangement (which may be written or oral) between the employer and
the individual or with any other organization that provides the services of the
individual to the Employer pursuant to which the individual is initially
classified or treated as an independent contractor or whose remuneration for
services has not been treated initially as subject to the withholding of federal
income tax pursuant to Code § 3401, or who is otherwise treated as an employee
of an entity other than Newmont Mining or an Affiliated Entity, irrespective of
whether he or she is treated as an employee of Newmont Mining or an Affiliated
Entity under common-law employment principles or pursuant to the provisions of
Code § 414(m), 414(n) or 414(o), even if the individual is subsequently
reclassified as a common-law employee as a result of a final decree of a court
of competent jurisdiction, the settlement of an administrative or judicial
proceeding or a determination by the Internal Revenue Service, the Department of
the Treasury or the Department of Labor, (b) an individual who is a leased
employee, (c) a temporary employee, or (d) an individual covered by a collective
bargaining agreement unless otherwise provided for in such agreement.

1.12 “Newmont Mining” means Newmont Mining Corporation.

1.13 “Participating Employer” means Newmont Mining and any Affiliated Entity.

1.14 “Pay Grade” means those jobs sharing a common salary range, as designated
by the Board or its delegate.

1.15 “Performance Rating Category” means the numerical category used to classify
the performance of each Employee in accordance with Newmont Mining’s performance
management system.

1.16 “Personal Objectives Bonus” means the bonus payable to an Employee based on
the individual performance of such Employee, as set forth in Section 4.2.

1.17 “Personal Objectives Bonus Factor” means the factor used to determine an
Employee’s Personal Objectives Bonus, based upon the Performance Rating Category
assigned to the Employee, in accordance with Section 4.1.



--------------------------------------------------------------------------------

1.18 “Project Cost and Execution” means Newmont Mining’s performance against
project cost and project decision milestones as determined by the Board and
adjusted from time to time as approved by the Board.

1.19 “Reserve and Resource Additions” means annual gold reserve and resource
additions measured against target annual reserve and resource additions per the
approved business plan, and as adjusted from time to time as approved by the
Board.

1.20 “Safety” means leading and lagging safety metrics measured against target
annual leading and lagging safety metrics, as adjusted from time to time as
approved by the Board.

1.21 “Section 16 Officer” means an officer as defined in Section 16(b) of the
Securities Exchange Act of 1934.

1.22 “Terminated Eligible Employee” means an eligible Employee employed in a
position located in Colorado or any Employee in an Executive grade level
position who terminates employment with Newmont Mining and/or a Participating
Employer during the calendar year on account of death, retirement, Disability or
involuntary termination entitling the Employee to benefits under the Executive
Severance Plan of Newmont. However, if an eligible Employee is terminated
between January 1 and March 31 of any calendar year, and entitled to benefits
under the Executive Severance Plan of Newmont, Employee shall not qualify for
any bonus under this program for the period of January 1 to March 31 for the
calendar year of the termination.

1.23 “Total Cash Sustaining Costs” means cash sustaining costs on a consolidated
basis and measured on a per gold equivalent ounce basis, subject to metric
adjustments provided with the performance targets as approved by the Chief
Executive Officer or the Compensation Committee of the Board of Directors.

SECTION II-ELIGIBILITY

Corporate Performance Bonus: All Employees of a Participating Employer who
participate in the Senior Executive Compensation Program of Newmont and any
Section 16 Officers of Newmont Mining who do not participate in the Senior
Executive Compensation Program are potentially eligible to receive a bonus
payment under th e corporate performance bonus program, provided (i) they are on
the payroll of a Participating Employer as of the last day of the calendar year,
and on the payroll of a Participating Employer at the time of payment, or
(ii) they are a Terminated Eligible Employee with respect to such calendar year.
Personal Performance Bonus: Section 16 Officers who do not participate in the
Senior Executive Compensation Program of Newmont are potentially eligible to
receive a bonus payment under the personal performance bonus program based upon
the same provisions stated above for the corporate performance bonus. Otherwise,
eligible Employees who are on short-term disability under the Short-Term
Disability Plan of Newmont Mining (of Affiliated Entity) or a similar or a
successor plan or not working because of a work-related injury as of the last
day of the calendar year shall be eligible to receive a bonus under clause (i).
Notwithstanding the foregoing provisions of this paragraph, the Compensation
Committee may, prior to the end of the calendar year, exclude from eligibility
for participation under this program with respect to the calendar year any
Employee or Employees, as the Compensation Committee may determine in its sole
discretion. Additionally, the Compensation Committee may, prior to the end of
the calendar year, exclude from eligibility for participation under this program
with respect to the calendar year any Employee or Employees, that has failed to
complete any required ethics training or failed to comply with acknowledgement
of any Code of Conduct of Newmont Mining or any Affiliated Entity.



--------------------------------------------------------------------------------

SECTION III-CORPORATE PERFORMANCE BONUS

3.1 Eligibility for Corporate Performance Bonus. For the calendar year, the
Corporate Performance Bonus will be determined pursuant to this section for each
eligible Employee. For the calendar year, the performance bonus for each
eligible Employee who is not assigned to the corporate office or at a non-site
location will have certain regional performance factors weighted into the
Corporate Performance Bonus as stated in Appendix B. Each operating site shall
develop its own critical performance indicators for this purpose.

3.2 Target Amounts for Economic Performance Drivers. The Compensation Committee
shall establish both the targets and the minimum and maximum amounts for each
Economic Performance Driver on an annual basis.

3.3 Actual Performance for Economic Performance Drivers. As soon as possible
after the end of each calendar year, the Compensation Committee shall certify
the extent to which actual performance met the target amounts for each Economic
Performance Driver, following a report from the Internal Audit department.

3.4 Aggregate Payout Percentage. An aggregate payout factor (the “Aggregate
Payout Percentage”) will be calculated as follows:

(i) Calculating the Performance Percentage for each Economic Performance Driver.
For each Economic Performance Driver, actual performance will be compared to the
target, minimum and maximum amounts to arrive at a performance percentage
(“Performance Percentage”) calculated as follows:

 

  •   If the actual amount is less than the minimum amount, the Performance
Percentage is zero;

 

  •   If the actual amount is equal to the minimum amount, the Performance
Percentage is 20%;

 

  •   If the actual amount is less than the target amount and greater than the
minimum amount, the Performance Percentage is the sum of (A) 20%, plus (B) the
product of 20%, times a fraction, the numerator of which is the difference
between the actual amount and the minimum amount, and the denominator of which
is the difference between the target amount and the minimum amount;



--------------------------------------------------------------------------------

  •   If the actual amount is equal to the target amount, the Performance
Percentage is 100%;

 

  •   If the actual amount is greater than the target amount and less than the
maximum amount, the Performance Percentage is the sum of (A) 100%, plus (B) a
fraction, the numerator of which is the difference between the actual amount and
the target amount, and the denominator of which is the difference between the
maximum amount and the target amount; and

 

  •   If the actual amount is greater than or equal to the maximum amount, the
Performance Percentage is 200%.

(ii) Calculating the Payout Percentage for each Economic Performance Driver. The
payout percentage for each Economic Performance Driver is the product of the
Performance Percentage times the applicable weighting factor as listed in
Appendix A (“Payout Percentage for each Economic Performance Driver”).

(iii) Calculating the Aggregate Payout Percentage. The Aggregate Payout
Percentage is the sum of the Payout Percentages for each Performance Factor.

3.5 Determination of Target Performance Level. An Employee’s Target Performance
Level is determined by the Employee’s Pay Grade pursuant to the table in
Appendix B.

3.6 Determination of the Corporate Performance Bonus. The Corporate Performance
Bonus for each eligible Employee is the product of the Aggregate Payout
Percentage, times the Employee’s Target Performance Level, times the Employee’s
Bonus Eligible Earnings.

3.7 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Corporate Performance Bonus. This bonus will be calculated
according to Section III of this program, and pro-rated for the portion of the
calendar year that Employee maintained employment with a Participating Employer.

3.8 Adjustments. The Compensation Committee may adjust the Performance
Percentage or any measure or otherwise increase or decrease the Corporate
Performance Bonus otherwise payable in order to reflect changed circumstances or
such other matters as the Compensation Committee deems appropriate.

SECTION IV-PERSONAL OBJECTIVES BONUS

4.1 Personal Performance Level. At the end of the calendar year, each eligible
Employee’s supervisor will evaluate the Employee and rate the Employee’s
personal performance level. In accordance with Newmont Mining’s performance
management system, the supervisor will rate the Employee. Each Employee will be
rated by the Employee’s supervisor in one of Newmont Mining’s Performance Rating
Categories. In conjunction with these ratings, Newmont Mining will assign a
Personal Performance Bonus Factor for the Employee as listed in Appendix C and
the Employee’s supervisor shall also recommend a Personal Performance Payout
Factor within the range stated in Appendix C corresponding to the rating that
Employee’s supervisor assigned to Employee. Newmont Mining may increase or
decrease any eligible Employee’s Personal Performance Bonus Factor in its sole
discretion.



--------------------------------------------------------------------------------

4.2 Determination of Personal Objectives Bonus. Subject to Section 4.3, an
eligible Employee’s Personal Objectives Bonus is determined by multiplying the
eligible Employee’s Bonus Eligible Earnings times the determined percentage from
the Target Performance Level, as set forth in Appendix C times the Personal
Objectives Bonus Factor determined pursuant to Section 4.1.

4.3 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Personal Objectives Bonus based upon an assumed Personal
Objectives Bonus Factor of 1.0, so that the Terminated Eligible Employees will
receive a Personal Objectives Bonus at their individual Target Performance Level
multiplied by their current base salary for the percentage of the year worked.

4.4 Ineligible Employees. Eligible Employees whose Personal Objectives Bonus
Factor (determined pursuant to Section 4.1) is less than .50 shall not be
eligible to receive a Personal Objectives Bonus.

4.5 Adjustments of Personal Objectives Bonus. The Compensation Committee may
adjust the Personal Objectives Bonus Factor or any measure or otherwise increase
the Personal Objectives Bonus otherwise payable in order to reflect changed
circumstances or such other matters as the Compensation Committee deems
appropriate.

SECTION V-PAYMENT OF BONUS

5.1 Pay Grade. If an eligible Employee was in more than one Pay Grade during the
calendar year, the bonus payable to such eligible Employee shall be calculated
on a pro-rata basis in accordance with the amount of time spent by such eligible
Employee in each Pay Grade during the calendar year.

5.2 Time and Method of Payment. Any bonus payable under this program shall be
payable to each eligible Employee in cash as soon as practicable following
approval of bonuses by the Compensation Committee. All payments and the timing
of such payments shall be made in accordance with practices and procedures
established by the Participating Employer. Payment under this program will be
made no later than the 15th day of the third month following the calendar year
in which an Employee’s right to payment is no longer subject to a substantial
risk of forfeiture. Notwithstanding the foregoing, in the event an Employee
failed to complete any required ethics training or failed to comply with
acknowledgement of any Code of Conduct of Newmont Mining or any Affiliated
Entity, Newmont Mining may withhold payment under this program unless or until
such Employee complies.



--------------------------------------------------------------------------------

5.3 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state,
local or foreign law or regulation.

SECTION VI-CHANGE OF CONTROL

6.1 In General. In the event of a Change of Control, each eligible Employee
employed at the time of the Change of Control shall become entitled to the
payment of a Corporate Performance Bonus and a Personal Performance Bonus , in
accordance with the provisions of this Section.

6.2 Calculation of Bonuses. Upon a Change of Control, each eligible Employee
employed as of the date of the Change of Control, shall become entitled to the
payment of a target annual Corporate Performance Bonus and target annual
Personal Objectives Bonus if a Change of Control occurs between September 1 and
December 31. If a Change of Control occurs between January 1 and August 31 each
eligible Employee employed as of the date of the Change of Control, shall become
entitled to the payment of a target pro-rated Corporate Performance Bonus and a
target pro-rated Personal Objectives Bonus.

6.3 Payment of Bonuses. The bonuses payable in accordance with the provisions of
this Section VI shall be calculated and paid as soon as practicable following
the date of the Change of Control. Such payments shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation. Upon the completion of such payments, eligible
Employees shall have no further right to the payment of any bonus hereunder
(other than any bonus payable hereunder with respect to a previous calendar year
that has not yet been paid). Payment of a bonus under this Section VI shall
fully satisfy Section 3.02(a)(i)(B) of the 2012 Executive Change of Control Plan
of Newmont and Section 3.02(a)(i)(B) of the Executive Change of Control Plan of
Newmont and no further payments under Section 3.02(a)(i)(B) 2012 Executive
Change of Control Plan or 3.02(a)(i)(B) of the Executive Change of Control Plan
of Newmont shall be due.

SECTION VII-GENERAL PROVISIONS

7.1 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of the eligible Employee, in a cash lump
sum, to the beneficiary or beneficiaries designated by the eligible Employee to
receive life insurance proceeds under Group Life and Accidental Death &
Dismemberment Plan of Newmont USA Limited (or a successor plan) or a similar
plan of a Participating Employer. In the absence of an effective beneficiary
designation under said plan, any amount payable hereunder following the death of
an eligible Employee shall be paid to the eligible Employee’s estate.



--------------------------------------------------------------------------------

7.2 Right of Offset. To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this program against any eligible
Employee or Terminated Eligible Employee loans outstanding to Newmont Mining, an
Affiliated Entity, or Participating Employer, or other debts of the eligible
Employee or Terminated Eligible Employee to Newmont Mining Newmont Mining, an
Affiliated Entity, or Participating Employer. By accepting payments under this
program, the eligible Employee consents to the reduction of any compensation
paid to the eligible Employee by Newmont Mining, an Affiliated Entity, or
Participating Employer to the extent the eligible Employee receives an
overpayment from this program.

7.3 Termination. The Board may at any time amend, modify, suspend or terminate
this program.

7.4 Payments Due Minors or Incapacitated Persons. If any person entitled to a
payment under this program is a minor, or if the Compensation Committee or its
delegate determines that any such person is incapacitated by reason of physical
or mental disability, whether or not legally adjudicated as an incompetent, the
Compensation Committee or its delegate shall have the power to cause the payment
becoming due to such person to be made to another for his or her benefit,
without responsibility of the Compensation Committee or its delegate, Newmont
Mining, or any other person or entity to see to the application of such payment.
Payments made pursuant to such power shall operate as a complete discharge of
the Compensation Committee, this program, Newmont Mining, and Affiliated Entity
or Participating Employer.

7.5 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this program, and this program shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in this program.

7.6 No Right to Employment. The establishment of this program shall not be
deemed to confer upon any person any legal right to be employed by, or to be
retained in the employ of, Newmont Mining, any Affiliated Entity, any
Participating Employer, or to give any Employee or any person any right to
receive any payment whatsoever, except as provided under this program. All
Employees shall remain subject to discharge from employment to the same extent
as if this program had never been adopted.

7.7 Transferability. Any bonus payable hereunder is personal to the Eligible
Employee or Terminated Eligible Employee and may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of except by will or by the
laws of descent and distribution.

7.8 Successors. This program shall be binding upon and inure to the benefit of
Newmont Mining, the Participating Employers and the eligible Employees and
Terminated Eligible Employees and their respective heirs, representatives and
successors.



--------------------------------------------------------------------------------

7.9 Governing Law. This program and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Colorado, unless
superseded by federal law.

7.10 Reimbursement. The Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of the Corporate Performance Bonus previously paid to an eligible Employee
pursuant to the terms of this compensation program if: a) the amount of such
Corporate Performance Bonus was calculated based upon the achievement of certain
financial results that were subsequently the subject of a restatement, and b)
the amount of such Corporate Performance Bonus that would have been awarded to
the eligible Employee had the financial results been reported as in the
restatement would have been lower than the Corporate Performance Bonus actually
awarded. Additionally, the Compensation Committee, to the full extent permitted
by governing law, shall have the discretion to require reimbursement of any
portion of a Corporate Performance Bonus and Personal Performance Bonus
previously paid to an eligible Employee pursuant to the terms of this
compensation program if the eligible Employee is terminated for cause as defined
in the Executive Change of Control Plan of Newmont.



--------------------------------------------------------------------------------

APPENDIX A—Payout Percentage for each Economic Performance Driver

 

Safety

   Reserve and
Resource
Additions
(50% gold
reserves and
50% resource)     Total
Cash
Sustaining
Costs     Consolidated
Ounces
Production –
Gold ( 90%)
and
Consolidated
Pounds
Production –
Copper
(10%)     Project
Cost and
Execution  

20%

     15 %      40 %      20 %      5 % 



--------------------------------------------------------------------------------

APPENDIX B 

Target AICP Corporate Performance Bonus

 

Grade   

Percentage of Base Salary

E-1

   75%

E-2

   62.5%

E-3 Range

(based on executive role)

   42.5% - 62.5%

E-4 (excluding Regional Senior Vice Presidents of operating sites)

   37.5%

E-4 Regional Senior Vice Presidents of operating sites

   37.5% (25% of target is based upon AICP Corporate Performance and 75% of
target is based upon applicable regional bonus plan)

E-5

   30%



--------------------------------------------------------------------------------

APPENDIX C

 

Performance

Rating
System

   Personal Objectives
Bonus Factor

1

   0

2

   .50-.75

3

   .75-1.00

4

   1.00-1.25

5

   1.25-1.50

6

   1.50-2.0

 

Pay

Grade

   Target Personal
Objectives Bonus
Level